Citation Nr: 1136134	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-31 622A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board of Veterans' Appeals September 1985 decision that denied an increased rating in excess of 10 percent for a left knee disability.     



REPRESENTATION

Moving party represented by:  Matthew D. Hill, Attorney at Law



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran, who is the moving party, had active military service from August 1959 to August 1962.  

The moving party seeks revision or reversal of the September 1985 Board of Veterans' Appeals (Board) decision on the grounds of clear and unmistakable error, to the extent the Board decision denied an increased rating in excess of 10 percent for a service-connected left knee disability.  This case comes before the Board by way of a recent August 2010 motion for clear and unmistakable error by the moving party.    


FINDINGS OF FACT

1.  In a September 1985 decision, the Board denied the Veteran an increased rating in excess of 10 percent for the service-connected left knee disability.  

2.  The moving party has not established, without debate, that the correct facts, as they were then known, were not before the Board in September 1985; that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.


CONCLUSION OF LAW

The September 1985 Board decision does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2010), eliminated the requirement for a well-grounded claim, enhanced VA's duty to assist a claimant in developing facts pertinent to his claim, and expanded VA's duty to notify the claimant and his representative, if any, concerning certain aspects of claim development.  In any event, the VCAA does not apply to claims of clear and unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  See also 38 C.F.R. § 20.1411 (2010) (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  Thus, the Board will adjudicate the clear and unmistakable error motion without further VCAA discussion.  

Governing Laws and Regulations for CUE

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).  However, a final Board decision may be revised or reversed on grounds of clear and unmistakable error.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002).  Motions for review of prior Board decisions on the grounds of clear and unmistakable error are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes clear and unmistakable error, an undebatable, outcome-determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time (or constructively known at the time), were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a motion to revise a Board decision due to clear and unmistakable error.  38 C.F.R. § 20.1411(a).  

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in the interpretation of a statute or regulation which was previously correctly applied.  38 C.F.R. § 20.1403(d), (e).

As noted above, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).  New interpretations of a law subsequent to an RO (or Board) decision cannot form the basis for a valid claim of clear and unmistakable error.  See Brewer v. West, 11 Vet. App. 228, 234 (1998); Smith (Rose) v. West, 11 Vet. App. 134, 137 (1998).  See also VAOPGCPREC 25-95 (Dec. 6, 1995).

Review for clear and unmistakable error in a prior Board decision must be based on the evidence and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  No new evidence will be considered in connection with the disposition of the clear and unmistakable error motion.  38 C.F.R. § 20.1405(b).  

A motion for revision of a decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  A request for revision of a Board decision based on clear and unmistakable error may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(a).

In addition, the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).  See Disabled American Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000), cert. denied, 121 S. Ct. 1605 (2001) (invalidating the provision of 38 C.F.R. § 20.1404(b) that required that a motion be denied if the pleading requirements of that section were not met).

The Board has an obligation to read pro se filings liberally.  This obligation applies both to proceedings appealing an RO decision and to proceedings alleging clear and unmistakable evidence in a final decision of the Board.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  But this obligation does not extend to filings by counsel.  Andrews v. Nicholson, 421 F.3d 1278, 1283-84 (Fed. Cir. 2005) (emphasis added).

Background Facts

In a May 1965 rating decision, the RO granted service connection for a left knee injury.  The RO assigned a 10 percent disability rating for the left knee under Diagnostic Code 5257, other impairment of the knee, recurrent subluxation or lateral instability.  The 10 percent rating was effective from January 8, 1965.  

From January 5, 1970 to March 1, 1970, the RO assigned the Veteran a 100 percent temporary total disability rating due to convalescence for the left knee following surgery pursuant to 38 C.F.R. § 4.30.

From March 1, 1970 to May 1, 1974, the RO assigned a 20 percent disability rating for the left knee under Diagnostic Code 5257. 

From May 1, 1974 to April 7, 2000, the RO assigned a 10 percent disability rating for the left knee under Diagnostic Code 5257.  The RO noted that mild osteoarthritis had also been associated with the service-connected injury.  See February 1974 rating decision.  

In the September 1985 Board decision at issue, the Board denied the Veteran an increased rating in excess of 10 percent for the service-connected left knee disability.  The Board considered Diagnostic Codes 5003, 5010, and 5257 in making this determination.    

In a June 2000 rating decision, the RO assigned two separate ratings for the Veteran's left knee - left knee instability at 10 percent under Diagnostic Code 5257 and left knee arthritis at 10 percent under Diagnostic Code 5010-5261.  These ratings were effective April 7, 2000.  The RO noted that the 10 percent rating for arthritis under Diagnostic Code 5010-5261 was "formerly coded" as 5257 for instability.  

Analysis - Clear and Unmistakable Error

The Veteran filed an August 2010 motion for clear and unmistakable error through his attorney.  The Veteran's attorney asserts clear and unmistakable error in the Board's September 1985 decision.  Specifically, the moving party alleges that the statutory and regulatory provisions extant in 1985 pertaining to the service-connected left knee disability were incorrectly applied.  See 38 C.F.R. 
§ 20.1403(a).  The Board in its September 1985 decision should have awarded the Veteran a separate rating for instability under Diagnostic Code 5257, in addition to the 10 percent rating for arthritis with painful range of motion that was already in effect at that time.  At that time in 1985 there was probative medical and lay evidence of record of left knee locking, catching, "giving out," swelling, and instability.  The moving party asserts the Board was incorrect in finding there was "no instability in his knee."  The Veteran's symptoms should have satisfied the requirements of Diagnostic Code 5257 in 1985 as they did later on in 2000 when the RO awarded a separate 10 percent rating.  In short, the Board's September 1985 decision contained clear and unmistakable error as it failed to assess a separate rating for instability of the Veteran's left knee under Diagnostic Code 5257.  The Board failed to correctly apply the law to the facts of record in 1985, thereby committing clear and unmistakable error.  

At the outset, the Board concludes the August 2010 motion for clear and unmistakable error meets the filing and pleading requirements of 38 C.F.R. §§ 20.1400(a), 1404(a), (b).  That is, the arguments advanced by the moving party allege clear and unmistakable error with the requisite specificity.  The moving party in the August 2010 motion clearly explained his allegation how the Board failed to correctly apply the law to the facts of record in 1985, thereby committing clear and unmistakable error.  The primary focus of the moving party's argument is legal in nature, namely that the Board failed to apply Diagnostic Code 5257 in its 1985 decision.  Therefore, since the August 2010 motion for clear and unmistakable error is clear and specific, the claim will be adjudicated on the merits.   

The Board must consider the law in effect at the time of the September 1985 Board decision.  38 C.F.R. § 20.1403(b)(1); Russell, 3 Vet. App. at 313-14.  The majority of the pertinent VA regulations for the knee and arthritis, although undergoing several cosmetic changes, have undergone no substantive change since 1985.    

At the time of the September 1985 Board decision, multiple diagnostic codes evaluated impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (1985).  

At the time of the September 1985 Board decision, normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71a, Plate II (1985).  

At the time of the September 1985 Board decision, for "other" knee impairment, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of "slight" recurrent subluxation or lateral instability; a 20 percent rating is assigned with evidence of "moderate" recurrent subluxation or lateral instability; and a "maximum" 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (1985).  

At the time of the September 1985 Board decision, a noncompensable rating is assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1985).  

At the time of the September 1985 Board decision, a noncompensable rating is assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1985).

At the time of the September 1985 Board decision, traumatic arthritis is rated analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic Codes 5003, 5010 (1985).    

Finally, at the time of the September 1985 Board decision, the following regulations were also in effect, with only minor differences from the present versions: functional loss (38 C.F.R. § 4.40), the joints (38 C.F.R. § 4.45), and arthritis (38 C.F.R. § 4.59).  

The Board finds no clear and unmistakable error in the September 1985 Board decision.  That is, the moving party has failed to demonstrate any error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  Contrary to the moving party's assertions, a review of the findings in the September 1985 Board decision does not reveal that the statutory or regulatory provisions extant in 1985 were incorrectly applied.  Id.  Again, the Board must consider the law in effect at the time of the September 1985 Board decision.  38 C.F.R. § 20.1403(b)(1); Russell, 3 Vet. App. at 313-14.  

The moving party's primary assertion is that the Board's September 1985 decision contained clear and unmistakable error as it failed to assess a separate rating for instability of the Veteran's left knee under Diagnostic Code 5257.  In other words, the Board failed to correctly apply the law to the facts, as the Board only continued the award of a 10 percent rating for left knee arthritis, instead of considering an additional rating for instability under Diagnostic Code 5257.  However, a review of the September 1985 Board decision reveals that the moving party's assertion is incorrect.  The Board did in fact consider Diagnostic Code 5257, and it correctly applied the law to the facts.  Several observations support this finding.  

That is, in "THE LAW AND REGULATIONS" section of the Board's decision, the Board listed the legal criteria for Diagnostic Code 5257.  In "THE DISCUSSION AND EVALUATION" section of the Board's decision, the Board concluded that "we find no more than 'slight' knee impairment."  In that vein, the Board directly considered the language and criteria of Diagnostic Code 5257.  The Board determined that only "slight" knee impairment had been demonstrated in the "FINDINGS OF FACT" section of the Board decision.  In addition, in the "CONCLUSION OF LAW" section of the Board's decision, the Board revealed that it had considered Diagnostic Codes 5003, 5010, and 5257 in denying a rating in excess of 10 percent.  In making this determination, the Board noted that several recent VA examinations observed no instability and no effusion, although the Veteran did himself report occasional locking and pain.  The Board also documented there was X-ray evidence of left knee arthritis.  The evidence of record in 1985 was correctly reported and listed.  The Board weighed the evidence of record in determining that the Veteran was not entitled to a disability rating beyond 10 percent for the left knee.  The Board concluded there was only "slight" impairment under Diagnostic Code 5257.  The Board also discussed that the Veteran had "full range of motion" for the left knee in considering Diagnostic Codes 5003 and 5010 for arthritis, such that a higher rating was not warranted for impaired flexion or extension.  The Board chose to not increase the Veteran's overall 10 percent rating under Diagnostic Codes 5003, 5010, and 5257.  The moving party may not agree with the overall 10 percent rating assigned at that time, but that is not equivalent to the Board committing clear and unmistakable error.  Reasonable minds could differ on the assignment of the 10 percent rating.  

With regard to the latter assignment by the RO of separate 10 percent ratings for instability and arthritis in 2000, this was only after the issuance of pertinent VA's General Counsel Opinions in 1997 and 1998.  The General Counsel opinions were issued many years after the Board's September 1985 decision, and were thus not applicable in 1985.  There was no provision for retroactive application for these General Counsel opinions.  Specifically, in 1997 VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In 1998, the General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

Given that neither General Counsel opinion was in effect in 1985, the Board did not err by failing to award separate ratings for arthritis and instability of the left knee in 1985.  Clear and unmistakable error does not include a change in the interpretation of a statute or regulation which was previously correctly applied.  38 C.F.R. § 20.1403(e).  That is, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  Jordan, 401 F.3d at 1298-99.  See also Brewer, 11 Vet. App. at 234; Smith (Rose), 11 Vet. App. at 137; VAOPGCPREC 25-95 (Dec. 6, 1995).  In determining whether clear and unmistakable error exists, the Board can only consider the law in effect at the time of the September 1985 Board decision.  38 C.F.R. § 20.1403(b)(1); Russell, 3 Vet. App. at 313-14.  

In conclusion, reasonable minds could have differed as to whether the evidence and law in September 1985 entitled the Veteran to a higher rating above 10 percent for his service-connected left knee disability.  38 C.F.R. § 20.1403(a).  In light of the above, the Board must conclude that the moving party has not established, without debate, that the correct facts, as they were then known, were not before the Board in September 1985; that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.  38 C.F.R. § 20.1403(a), (c).  The moving party has not demonstrated grounds for revision or reversal of a Board decision on the basis of clear and unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-1411.  There being no other allegations of fact or law, this motion is denied.


ORDER

The motion for revision or reversal on the basis of clear and unmistakable error of the September 1985 Board decision that denied an increased rating in excess of 10 percent for a left knee disability is denied.




____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



